107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Luis GONZALEZ & Maria Gonzalez, Debtors.Luis GONZALEZ;  Maria Gonzalez, Appellants,v.Robert S. WHITMORE, Chapter 7 Trustee, Appellee.
No. 96-55529.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtors Luis and Maria Gonzalez appeal pro se the Bankruptcy Appellate Panel ("BAP")'s decision, affirming the bankruptcy court's denial of their request to remove Richard Whitmore as the Chapter 7 Trustee.  For the reasons stated in the BAP's decision, we affirm.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that appellants raise new issues, we will not consider them for the first time on appeal.  In addition, appellants' "Request for Judicial Notice in Support of Appellant's Request for Declaratory and Injunctive Relief" is denied